ALLOWANCE
This Allowance is responsive to Applicant’s amendments and arguments filed on January 18, 2022. 
Claims 1-25 are allowed.
Regarding the rejection under 35 U.S.C. § 101, the Examiner finds Applicant’s arguments to be persuasive. The Examiner finds that the claims present a technical solution to a technical problem in the area of searching unstructured data and yielding search results in the environment of a planning system accessed via an application programming interface (API).
The following is an examiner’s statement of reasons for allowance: Butte et al. (US 2014/0095416) in view of Luman et al. (US 9,363,239) in view of Park et al. (US 2007/0219863) in view of Wolf (US 2013/0226907) most closely address the claimed invention. The Examiner agrees with Applicant’s arguments and characterization of the prior art references (presented on pages 12-13 of Applicant’s response filed January 18, 2022). The Examiner agrees that the specific combination of limitations, including those newly introduced into the claims and specifically argued by Applicant, are unobvious over the prior art, particularly as integrated within the scope of the claims and in the context of the claims as a whole. Therefore, claims 1-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683